Samuell Bacon eldest sonn of George Bacon pi* against Edward Gold of Hingham Defend* in an Action of the case to the vallue of forty & fiue pounds for withholding one third part of a Dwelling howse & seuerall parcells of land lyeing & beeing in hingham belonging to the said Samuell Bacon which were the lands of his said father deceased [6] & also for improueing the said lands aboue fowre & twenty years with all due Damages according to Attachm* Dated the three & twentieth Day of October 1671 . . . the Jurie . . . found for the plantiff one third part of the howseing land & meadow according to Attachm* & twenty pounds for improuem* & Costs of Court twenty two shillings & fowre pence.

Idem vrsus Eundm

Samuell Bacon plantiff against Edward Gold Defend* in an Action of the case to the vallue of forty pounds for the said Edward Gold withholding & refusing to make satisfaction vnto the said Samuell Bacon vpon demand for a Cow & all her increase about fiue & twenty years with all due damages according to Attachm* Dated the twelft Day of September 1671 . . . the Jurie . . . found for the plantiff sixteene pounds & costs of Court forty three shillings & two pence.